DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitoring system in claims 1-12. See corresponding structure in (paras. [0013]-[0014], [0071]-[0080], Figs. 1, 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 6 lines 2-3, “the tracking data” lacks antecedent basis in the claim. Further, in lines 3-7, it is unclear how motion data representative of a direction or acceleration would be sufficient to identify a time period during which the vehicle travels at least a threshold distance. A direction or acceleration do not appear to be sufficient, on their own, to determine a travel distance.



The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
- identifying a time period during which a vehicle equipped with a tracking device travels at least a threshold distance; 
- determining that the tracking device fails to acquire a desired signal for a predetermined amount of time during the time period; and 


	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG. They consist of observations and judgments that can be performed in the human mind, for example by a human traveling in a vehicle and observing a tracking device. Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites the steps performed by a monitoring system. However the monitoring system is described in the specification as comprising generic computer equipment that is merely used as a tool to perform the abstract idea (paras. [0013]-[0014], [0071]-[0080], Figs. 1, 9). In performing the abstract idea the monitoring system merely performs the generic computer functions of receiving and analyzing data. This element therefore does not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional element recited in the claim comprises generic computer equipment performing generic computer functions. This element does not amount to significantly more than the abstract idea itself, i.e. it does not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 2 and 4 merely further describe the signal and jamming device as a GPS signal/jamming device and wireless network signal/ jamming device, respectively, and therefore do not integrate the abstract idea into a practical application or add significantly more.

	Claims 3 and 5 recite determining that the tracking device is potentially being interfered with by determining the acquisition of a wireless network signal or GPS signal, respectively. These steps comprise further observations and judgments that can be performed in the human mind, and therefore do not integrate the abstract idea into a practical application or add significantly more.

	Claims 6-10 recite “accessing” data upon which the identifying of the time period is based. The “accessing” includes within its scope observations made by a human mind and can therefore be considered part of the abstract idea of claim 1. Alternatively, the “accessing” can be considered insignificantly extra-solution activity, i.e. data gathering, that does not integrate the abstract idea into a practical application or add significantly more.

	Claim 11 recites “identifying” first and second time stamps and “designating” a difference between them as the time period. These steps comprise observations and judgements that can be performed by the human mind and therefore comprise further details of the abstract idea of claim 1.

	Claim 12 merely recites the insignificant extra-solution activity of providing a “notification” of interference and therefore does not integrate the abstract idea into a practical application or add significantly more.

	Claims 13-20 differ from claims 1-12 in reciting a memory and processor (claims 13-17) and a non-transitory computer-readable medium storing instructions executed by a processor (claims 18-20). The memory, processor, and medium merely comprise generic computer equipment that does not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freathy (US 8723669 B2) in view of [Flick (US 6803861 B2) or Ohtsu (US 9584970 B2)].

Regarding claims 1, 13, and 18, Freathy teaches a method comprising: 

and in response to determining that the tracking device fails to acquire the desired signal, determining, by the monitoring system, that the tracking device is potentially being interfered with during the time period by a signal jamming device (405, Fig. 4; “jamming” 5:13-15).
Freathy does not teach identifying, by the monitoring system, that the vehicle travels at least a threshold distance during the time period.
Flick, in analogous art, teaches identifying, by a monitoring system, that a vehicle equipped with a tracking device travels at least a threshold distance during a time period (163, Fig. 18A; 163, 164, Fig. 18B). Similarly, see Ohtsu’s Fig. 6 step S56. Flick and Ohtsu both teach using the threshold distance to trigger transmission of location information (165 and S58, respectively). Freathy also teaches transmitting location information (1:58-62), as well as an alarm when location information cannot be determined (405, Fig. 4). It would have been obvious to modify Freathy in view of Flick or Ohtsu by implementing a threshold distance in order to balance the costs of communication with the need to transmit location information.

Regarding claims 2, 14, and 19, Freathy teaches that the signal is a global positioning system ("GPS") signal and the signal jamming device is a GPS signal jamming device (5:13-27). 
 


Regarding claims 6-8, Flick teaches accessing motion data acquired by a tracking device representative of at least how far the vehicle travels during a trip, the motion data comprising location data representative of geographic locations of the vehicle and acquired by the tracking device (162, Figs. 18A-B), wherein the identifying a time period during which the vehicle travels at least the threshold distance is based on the motion data (163, Figs. 18A-B). Similarly, see Ohtsu (S52-S54, Fig. 6). It would have been obvious to further modify Freathy according to Flick or Ohtsu for the same reasons discussed with respect to claim 1 above. 

Regarding claim 10, Flick teaches accessing timestamp data associated with the location data and indicative of specific points in time at which the geographic locations are detected,24 Verizon ConfidentialDocket No.: 20150386C1wherein the identifying of the time period during which the vehicle travels at least the threshold distance is further based on the timestamp data (11:57 – 12:16 “time stamp”).  It would have been obvious to further modify Freathy according to Flick for the same reasons discussed with respect to claim 1 above.

Regarding claim 11, Flick teaches identifying, based on the timestamp data, a first timestamp corresponding to when the vehicle begins moving and a second timestamp corresponding to when the vehicle stops moving; and designating, by the 

Regarding claim 12, Freathy teaches providing, by the monitoring system in response to the determining that the tracking device is potentially being interfered with during the time period, a notification to an entity that manages the vehicle (5:31-38), the notification including information that indicates at least one of a type of interference used to interfere with the tracking device (5:39-44).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Freathy (US 8723669 B2) in view of [Flick (US 6803861 B2) or Ohtsu (US 9584970 B2)] as applied to claims 2 and 14 above, and further in view of Simic (US 20130207839 A1).

Regarding claims 3 and 15, Freathy does not teach determining, by the monitoring system, that the tracking device acquires a wireless network signal during the time period; wherein the determining that the tracking device is potentially being interfered with during the time period by the signal jamming device is further based on the determining that the tracking device acquires the wireless network signal during the time period.

It would have been obvious to further modify Freathy in view of Simic because Simic’s method of determining signal jamming that could be used, together with Freathy’s, with the predictable result of providing an additional indication of jamming. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freathy (US 8723669 B2) in view of [Flick (US 6803861 B2) or Ohtsu (US 9584970 B2)] as applied to claims 4 and 16 above, and further in view of Snider (US 8611849 B2).

Regarding claim 5, Freathy does not teach determining, by the monitoring system, that the tracking device acquires a global positioning system ("GPS") signal during the time period; wherein the determining that the tracking device is potentially being interfered with during the time period is further based on the determining that the tracking device acquires the GPS signal during the time period.
Snider, in analogous art (abstract “signal on a wireless communication system control channel” and “jamming transmitter”), teaches determining jamming interference 
It would have been obvious to further modify Freathy in view of Snider because Snider’s method of determining signal jamming that could be used, together with Freathy’s, with the predictable result of providing an additional indication of jamming. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freathy (US 8723669 B2) in view of [Flick (US 6803861 B2) or Ohtsu (US 9584970 B2)] as applied to claim 7 above, and further in view of Cho (US 8155874 B2).

Regarding claim 9, Freathy, Flick, and Ohtsu do not teach location data acquired by one or more devices other than the tracking device. However it is well-known to obtain location data from such other devices – for example, Cho teaches acquiring location data from an inertial measurement unit (103, Fig. 1; 2:16-21). An inertial measurement unit can provide location data independent of received GPS or wireless network signals. It would have been obvious to further modify Freathy by acquiring location data from an other tracking device, such as an IMU, in order to establish the travelled distance independent of potentially jammed tracking device signals.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leibner (US 10,281,583) teaches determining that a tracking device fails to acquire a desired signal for a predetermined amount of time (Fig. 5 steps 506-520), and in reponse, determining that the tracking device is potentially being interfered with by a signal jamming device (522; 4:11-18).
Cervinka (US 2004/0005858) teaches determining that a device fails to acquire a desired signal for a predetermined amount of time, and determining, in response, that the device is potentially being interfered with by a signal jamming device (Fig. 2).
Hayman (US 9,831,980) teaches determining that a tracking device fails to acquire a desired signal, either a wireless network signal or a positioning signal, and determining, in response, that the device is potentially being interfered with by a signal jamming device (Fig. 2A, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648